EXHIBIT 10.75

 

SENIOR SECURED SUBORDINATED PROMISSORY NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL TO
THE TRANSFEROR, REASONABLY SATISFACTORY TO THE MAKER AS TO FORM, SUBSTANCE AND
OPINING COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS PURSUANT TO AND IN
COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS.

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY IS SUBORDINATED, IN THE MANNER
AND TO THE EXTENT SET FORTH IN THE SUBORDINATION AND INTERCREDITOR AGREEMENT
DATED AS OF JULY 18, 2003 (AS SUCH AGREEMENT MAY FROM TIME TO TIME BE AMENDED,
MODIFIED OR SUPPLEMENTED IN ACCORDANCE WITH ITS TERMS, THE “INTERCREDITOR
AGREEMENT”), BY THE MAKER AND PAYEE OF THIS NOTE IN FAVOR OF LASALLE BUSINESS
CREDIT, LLC, AS AGENT (THE “SENIOR AGENT”) FOR CERTAIN LENDING INSTITUTIONS (THE
“SENIOR LENDERS”), TO ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS (INCLUDING
INTEREST) AT ANY TIME OWED BY THE MAKER OF THIS NOTE TO THE SENIOR AGENT AND THE
SENIOR LENDERS UNDER THE LOAN AND SECURITY AGREEMENT DATED AS OF JULY [    ],
2003, AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING THERETO, AND EACH
HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE
INTERCREDITOR AGREEMENT.

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273 AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT THE CHIEF
FINANCIAL OFFICER OF IMPCO TECHNOLOGIES, INC. AT 16804 GRIDLEY PLACE, CERRITOS,
CALIFORNIA, 90703, TELECOPY NUMBER: (562) 274-0346, WHO WILL PROVIDE YOU WITH
ANY REQUIRED INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT.

 

11.25% SENIOR SECURED SUBORDINATED PROMISSORY NOTE

Due July     , 2007

 

$20,000,000

New York, New York

July     , 2003

 

FOR VALUE RECEIVED, the undersigned, IMPCO TECHNOLOGIES, INC., a Delaware
corporation (the “Maker”), hereby promises to pay to the order of BISON CAPITAL
STRUCTURED EQUITY PARTNERS, LLC (“Bison Capital”), a Delaware limited liability
company, or its registered assigns (the “Holder”), the principal sum of Twenty
Million Dollars ($20,000,000) plus all interest capitalized pursuant to Section
1(a) of this Note, if any, on July     , 2007 (the “Maturity Date”), together
with interest thereon from time to time as provided



--------------------------------------------------------------------------------

herein and in the Securities Purchase Agreement (the “Purchase Agreement”),
dated as of July     , 2003, by and between the Maker and Bison Capital. The
principal amount hereof, and the interest thereon, shall be payable in lawful
currency of the United States of America.

 

This Note is the Note referred to in the Purchase Agreement, is subject to the
provisions of the Purchase Agreement and is subject to optional and mandatory
redemption in whole or in part as provided in the Purchase Agreement. The Holder
is entitled to the benefits of this Note and the Purchase Agreement, as it
relates to the Note, and may enforce the agreements of the Maker contained
herein and therein and exercise the remedies provided for hereby and thereby or
otherwise available in respect hereto and thereto. Capitalized terms used herein
without definition are used herein with the meanings ascribed to such terms in
the Purchase Agreement. This Note is subordinated, secured and guaranteed as
provided in the Transaction Documents.

 

1. Interest.

 

(a) The Maker promises to pay interest on the principal amount of this Note
(including any amounts previously capitalized and added to principal pursuant to
this paragraph (a)) at the rate of 11.25% per annum. The Maker shall pay accrued
interest monthly in arrears on the last date of each calendar month or, if any
such date shall not be a Business Day, on the next succeeding Business Day to
occur after such date, beginning on July     , 2003; provided, however, that
during the continuance of a Default or an Event of Default and subject to the
Intercreditor Agreement, such interest shall be due and payable on demand and
bear interest at the applicable default rate of interest specified in the
Purchase Agreement; provided, further, that, at the Maker’s option, any such
default interest may be capitalized and added to the principal hereunder; and
provided, further, that any interest under this Note or provided in the Purchase
Agreement (including, without limitation, Section 2.6 and Section 10.2(r)
thereof) shall be capitalized and added to the principal hereunder to the extent
such interest is not payable pursuant to the Intercreditor Agreement. Interest
payable on this Note pursuant to this paragraph (a) (and not otherwise
capitalized in accordance with the immediately preceding proviso) shall be paid
by wire transfer of immediately available funds to an account at a bank
designated in writing by the Holder.

 

(b) Interest payable on this Note under paragraph (a) above shall accrue from
and including the date of issuance through and until repayment of the principal
and payment of all accrued interest and premium, if any, in full. All interest
payable under this Note shall accrue and be computed on the basis of a 360-day
year of twelve 30-day months.

 

2. Transfer.

 

(a) The term “Holder” as used herein shall also include any transferee of this
Note whose name has been recorded by the Company in the Register. Each
transferee of this Note acknowledges that this Note has not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.

 

(b) The Company shall maintain at its principal executive office the Register
for the registration and registration of transfers of Note. The name and address
of the

 

2



--------------------------------------------------------------------------------

Holder, each transfer thereof and the name and address of each transferee shall
be registered in the Register. Prior to due presentment for registration of
transfer, absent manifest error, the Person in whose name the Note shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof. Any transfer of the Note shall be effective only upon
appropriate entries with respect thereto being made in the Register. The Company
shall give to any holder of the Note that is Purchaser or an institutional
investor, promptly upon request therefor, a complete and correct copy of the
names and addresses of all registered holders of the Note.

 

(c) This Note may be transferred or assigned, in whole or in part, by the Holder
at any time. Such transfer shall be effective upon receipt by the Maker of the
original Note together with such transfer documents as the Maker shall
reasonably request, and including at a minimum an endorsement for transfer or
cancellation, the name, address and facsimile number of the transferee and, in
the case of a transfer of less than all of this Note, an indication of the
amount to be transferred. In the case of each such transfer, the Holder
intending to effect the same shall provide the Maker, at the time of
notification of transfer, an opinion of counsel reasonably satisfactory to the
Maker as to form, content and opinion giver, to the effect that such transfer is
pursuant to and in full compliance with the requirements of all applicable
federal and state securities laws, and shall certify to the Maker that the
Holder has paid or will promptly pay the Transfer Taxes attendant to such
transfer.

 

3. Replacement of Note. On receipt by the Company of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of the Note (and in the case of any such
mutilation, on surrender and cancellation of the Note), the Company, at its
expense, will promptly execute and deliver, in lieu thereof, a new Note of like
tenor.

 

4. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

5. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

6. Headings. The headings in this Note are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

7. Waiver. The Maker hereby waives presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without setoff, counterclaim or deduction of any kind.

 

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IMPCO TECHNOLOGIES INC., a Delaware
corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Robert M. Stemmler

Title:

 

President and Chief Executive Officer

 

SIGNATURE PAGE TO NOTE